Citation Nr: 0733551	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  05-35 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of nerve 
damage to the right ear.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant, G.R.


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from January 1951 to 
October 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing at the RO in 
August 2007.  

In September 2007, the undersigned granted the veteran's 
motion to advance this case on the docket due to advanced age 
pursuant to 38 C.F.R. § 20.900(c) (2007).

In July 2007, the veteran indicated that he was withdrawing 
his appeal as to whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for skin fungus.  The issue is no longer in 
appellant status.  

In statements which were received by VA in December 2006 and 
July 2007, the veteran indicated that he was attempting to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.  As this matter has not been 
developed or certified for appeal and is not inextricably 
intertwined with the issue now before the Board, it is 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming entitlement to service connection for 
residuals of nerve damage to the right ear.  He testified 
before the undersigned that the main symptomatology he 
attributes to this disorder is ear pain as well as dizziness 
and unsteadiness.  Associated with the claims files is a VA 
clinical record dated in November 2005 which includes a 
pertinent assessment of gait disturbance.  It was noted in 
this clinical record that the veteran demonstrated 
opticokinetic nystagmus which was asymmetrical, "this being 
consistent with an C&S etiology."  It was also noted that 
other testing indicates no significant peripheral pathology 
was present "but does go along with the C&S lesion."  It is 
not apparent to the Board what the "C&S" is which is 
referred to the clinical record.  The Board notes this 
finding has been associated with gait disturbance which is 
one of the primary symptoms the veteran has indicated is 
associated with his claimed right ear nerve damage.  The 
Board finds a remand is required to clarify what the "C&S" 
is which is referred to in the clinical record and its 
relevance (if any) to the veteran's claimed gait disturbance 
he alleges is due to residuals of nerve damage to the right 
ear.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner 
who prepared the report of the November 
2006 VA ear disease examination and the 
May 2007 addendum to the examination 
report and request that he comment on the 
relevance (if any) of the finding included 
in the November 2005 VA clinical record of 
a "C&S etiology" and a "C&S lesion."  
The examiner should also provide an 
opinion as to whether it is as likely as 
not that the veteran currently experiences 
any residuals of nerve damage to the right 
ear other than the service-connected 
tinnitus and hearing loss which is due to 
his active duty service.  If the examiner 
who produced the November 2006 VA 
examination report and the May 2007 
addendum is not available, the RO/AMC 
should contact another suitably qualified 
health care professional to obtain the 
requested opinions.  A complete rationale 
for all opinions should be provided.  A 
copy of the claims file should be provided 
to the examiner in connection with this 
opinion request.  

2.  After undertaking any other 
development deemed appropriate, the AMC/RO 
should adjudicate the issue of entitlement 
to service connection for residuals of 
right ear nerve damage in light of all 
pertinent evidence and legal authority.  
If the benefit sought is not granted, the 
appellant and his representative should be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond.  The claim should be returned to 
the Board, if in order.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



